DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on May 24, 2021.  As directed by the amendment, Claims 1, 4, 14, and 18 have been amended.  Claims 2 and 3 have been canceled.  Claims 21 and 22 are new claims.  Claims 1 and 4-22 are allowable over the prior art.
Regarding the Office Action filed December 22, 2020:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections are withdrawn.  See Reasons for Allowance below for more details.
An Examiner’s Amendment has been done to resolve any further issues with the claims.  See Examiner’s Amendment below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Melissa Buss on August 25, 2021.

The application has been amended as follows: 
REMOVE “of at least one” (Claim 1, Line 8).
REMOVE “of at least one” (Claim 1, Line 10).
REMOVE “of at least one” (Claim 1, Lines 12-13).
REMOVE “of at least one” (Claim 1, Line 14).
REPLACE “wherein each of the left attachment mechanism and right attachment mechanism comprises an upper fastener disposed between the left or right portions of the upper panel and the left or right tabs respectively, and further wherein each of the left attachment mechanism and right attachment mechanism further comprises a lower fastener disposed between the left or right portions of the lower panel and the left or right tabs respectively;” with --wherein the left attachment mechanism comprises an upper fastener disposed between the left portion of the upper panel and left tab, and the right attachment mechanism comprises an upper fastener disposed between the right portion of the upper panel and the right tab, and further wherein the left attachment mechanism further comprises a lower fastener disposed between the left portion of the lower panel and the left tab, and the right attachment mechanism further comprises a lower fastener disposed between the right portion of the lower panel and the right tab;-- (Claim 1, Lines 16-20).
REMOVE “of at least one” (Claim 18, Line 10).
REMOVE “of at least one” (Claim 18, Line 12).
REMOVE “of at least one” (Claim 18, Line 15).
REMOVE “of at least one” (Claim 18, Line 17).
REPLACE “wherein each of the left attachment mechanism and right attachment mechanism comprises an upper fastener disposed between the left or right portions of the upper panel and the left or right tabs respectively, and further wherein each of the left attachment mechanism and right attachment mechanism further comprises a lower fastener disposed between the left or right portions of the lower panel and the left or right tabs respectively;” with --wherein the left attachment mechanism comprises an upper fastener disposed between the left portion of the upper panel and left tab, and the right attachment mechanism comprises an upper fastener disposed between the right portion of the upper panel and the right tab, and further wherein the left attachment mechanism further comprises a lower fastener disposed between the left portion of the lower panel and the left tab, and the right attachment mechanism further comprises a lower fastener disposed between the right portion of the lower panel and the right tab;-- (Claim 18, Lines 19-24).
Reasons for Allowance
Claims 1 and 4-22 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a respirator comprising a mask body and a harness attached to the mask body, the mask body comprises: an upper panel, a lower panel, and a central panel, a left tab, a right tab, a left attachment mechanism, a right attachment mechanism, the left attachment mechanism comprises an upper fastener and a lower fastener on the left side of the upper and lower panels, the right attachment mechanism comprises an upper fastener and a lower fastener on the right side of the upper and lower panels, wherein the upper fasteners of the left and right attachment mechanisms have tab couplings and upper panel couplings at specific locations on 
Several prior art similar to the claimed invention are discussed below.
Facer et al. (US 2008/0271739) discusses a maintenance-free respirator.  The mask has most of the particular structures required by Claim 1.  However, Facer does not disclose the left or right attachment mechanisms.  Duffy et al. (US 2014/0182593) was brought in to remedy these deficiencies.  Though Duffy teaches the use of securing means to keep the mask from collapsing (Duffy: paragraphs 0054 and 0055), Duffy’s securing means are different in design since they utilize flanges 30a and 30b to maintain the cup-shaped configuration.  Duffy does not teach the use of upper or lower fasteners.  Though the use of securing means or attachment mechanisms to keep a mask from collapsing is not a new concept, the specific locations of these attachment mechanisms and the way they attach on the mask of the instant invention are different from the prior art.  Adding these attachment mechanisms on the specific locations on Facer would be considered hindsight since there is no prior art that teaches the attachment mechanisms to be positioned on these specific locations.  Cohen (US 4,930,161) was also brought in to remedy these deficiencies.  However, Cohen is from a completely different field of art (Medical Garments) that have little to no connection to respiratory masks.  Even though Cohen teaches about the use of attachment mechanisms to maintain components of the garment in an open configuration, Cohen cannot remedy the specific locations of the attachment mechanisms on the mask.  Therefore, Facer does not disclose the claimed invention of Claim 1.  
Duffy et al. (US 2014/0182593) discusses a filtering facepiece respirator.  Duffy lacks much of the claimed structure of Claim 1.  Duffy lacks the upper, lower, and central panels.  Additionally, although Duffy utilizes securing means to keep the mask on a cup-shaped configuration, the base structure of the mask is completely different from base structure of the mask in the instant invention.  Because of this, the securing means is also completely different from the attachment mechanisms of the instant invention.  Drastic modifications would need to be done to match the claimed structure which would be considered hindsight and would destroy the device.  Additionally, Duffy does not disclose the specific locations of the attachment mechanisms being claimed.  Therefore, Duffy does not disclose the claimed invention of Claim 1. Similarly, Duffy does not disclose the claimed invention of Claim 18 due to the same arguments mentioned about Claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773